sin -0513 date sep department of the treasury internal_revenue_service washington d c no third party contacts contact person id number telephone number ope to employer_identification_number o o o o o o e w e z o v o d o l u l l y o w dear sir or madam we have considered your ruling_request dated date as supplemented by your letter of date you have asked us to rule that the proposed use of m’s parking facility by certain other exempt_organizations will not result in m’s receipt of unrelated_business_taxable_income or adversely affect m's tax exempt status m is an outgrowth of n n is a liberal arts college exempt under sec_501 c of the code and classified as a public charity under sec_170 b a ii in the 1970's n received a federal grant to study the feasibility of developing a two-year program to train students for careers as primary care physicians who would work in medically under-served areas among minority and poor populations the study revealed a severe shortage of dollar_figure physicians in the united_states as well as a shortage of physicians for rural areas and inner cities in the united_states to address these shortages n developed a two-year basic sciences program the students in this program transferred to other medical schools at the end of the two-year program to complete their medical training m was formed in to become a four-year degree granting institution and to carry on n's program of medical training as a full fledged medical school m has been recognized as exempt under sec_501 of the code and is classified as a public charity under sec_170 1ha ii trustees be persons who are also members of n's board_of trustees additional ex-officio member on that board its assets will be distributed to n or for its benefit m's articles of incorporation require that at least four members of its board_of n's president serves as an m's charter also specifies that upon dissolution all of ok m is also structurally tied to n o p q and r through its membership in b bisa consortium of private institutions of higher education exempt under sec_501 c of the code and a supporting_organization described in sec_509 a b‘s charter limits its membership to sec_501 c educational institutions b’s board_of trustees currently consists of members as follows i the chair of the governing board_of each of the six member institutions ii the president of each of the six member institutions and iii six elective members all of b's member institutions are located within walking distance from each other b functions as a vehicle to assist the member institutions in activities that may be carried out jointly and cooperatively for the benefit of each and all said institutions b promotes the interests of its member institutions by directing programs building and maintaining joint facilities and raising external funds for cooperative ventures b's members currently share the library the dual degree engineering program the radiation safety program the administrative data processing center the career planning and placement center security and shuttle services and cross registration within this context m proposes to build a space parking deck adjacent to its administration and classroom building students and visitors employees will pay an annual or daily parking fee reserved spaces will be offered for an additional fee students will receive a reduced_rate hours a day seven days a week the parking facility will be used by m's employees m will operate the facility m proposes to let the students faculty and staff affiliated with the other members of b specifically with n and o use the parking facility as available for the same fees charged its own students faculty and staff m indicates that this is primarily for the convenience of the members of the academic community it serves in that the facility will provide safe affordable parking for students faculty and staff and allow the easy cross registration and cross facility use contemplated by b based on these representations m has asked us to rule that the revenue received from the use of the parking deck by its faculty students and staff as well as the faculty students and staff of institutions affiliated with m through b specifically n and o will not be considered unrelated_business_taxable_income and that the receipt of such amounts will not jeopardize m's exemption under sec_501 c of the code sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational or other specified purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative and political activities sec_1_501_c_3_-1 d of the income_tax regulations provides that the term charitable is used in its generally accepted legal sense and includes the advancement of education sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines the term unrelated_trade_or_business to mean the gross_income derived by an organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 a of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption however section a further states that such term does not include any trade_or_business which is carried on by an organization described in sec_501 c primarily far the convenience of its members officers patients or employees sec_1_513-1 of the regulations provides that for purposes of sec_513 the term trade_or_business generally includes any activity carried on for the production_of_income from the performance of services identity as a trade_or_business merely because it endeavors which may or may not be related to the exempt purposes of the organization sec_513 of the code provides that an activity does not lose its is carried on within a larger complex of other sec_1_513-1 d of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income substantially related only if the causal relationship is exist the production of the income or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved for this relationship to a substantial one further it is in revrul_69_269 1969_1_cb_160 a hospital was concerned with providing sufficient a fee was charged for_the_use_of these facilities and all profits were placed in the parking space for visitors because visitation was considered to be supportive therapy and part of patient treatment because of a serious lack of adequate parking space the hospital constructed a parking lot for patients and visitors only adjacent to its main building the lot was not for general_public use hospital's general operating fund the hospital is to provide health care for members of the community and without adequate parking facilities for patients and visitors the hospital could not operate with maximum effectiveness in serving the public facilities contributes importantly to the accomplishment of the hospital's exempt purposes and therefore does not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code the revenue_ruling states in part that one of the purposes of the revenue_ruling concludes that providing the parking in revrul_69_268 1969_1_cb_160 a hospital operated a cafeteria and coffee shop that was open to persons visiting hospital patients the operation of the eating facilities was held not unrelated_trade_or_business within the meaning of sec_513 because visits by outsiders were regarded as a form of supportive therapy that assists in the recovery_of patients visitors to use the eating facilities the hospital enabled the visitors to spend more time with the patients and contributed importantly to the hospital's exempt_purpose in addition the facilities served hospital personnel which allowed them to remain on the premises in order to be available for emergency situations and other hospital duties by allowing the in revrul_58_194 1958_1_cb_240 an organization operated a book and supply store and the facilities of the organization were available to everyone connected with the a cafeteria and restaurant on the campus of a state university for the convenience of the student body and faculty university and the profits were used solely for the benefit of the students and faculty of the university because the organization served almost exclusively the members of the faculty and student body it was considered performing functions for their benefit and convenience and in furtherance of the university's educational program revrul_81_19 1981_1_cb_353 describes an organization formed as a support organization to a university one of its activities was the management of vending machine facilities in of the campus for the convenience of the students activity was an integral part of the activities of the university and the organization was operating the program for the convenience of the university community the income from this activity would not be subject_to tax as unrelated_business_income the revenue_ruling concluded that because this all parts m proposes to operate the parking deck for the convenience of its own students faculty and sec_513 provides a specific exception to the definition of unrelated trade or staff business for a business that is carried on by an organization described in sec_501 primarily for the convenience of its members officers patients or employees rev ruls and revrul_81_19 provide two examples of the type of business activity often encompassed within the convenience exception the operation of a parking deck for faculty students and staff like the operation of a book store or the operation of vending machines on campus is an integral part of operating a large urban campus and is undertaken primarily for convenience rather than income production accordingly the income from the operation of the parking deck for m s faculty students and staff is not subject_to tax as unrelated_business_income sec_513 however does not cover services provided for the convenience of other members of the community m’s plans to allow the faculty students and staff of the other members of b to use the facility must be analyzed under the facts_and_circumstances_test of sec_1_513-1 d of the in rev ruls and the service applied the facts_and_circumstances_test regulations to hospitals operating a parking lot a cafeteria and a gift shop for both patients and visitors providing similar services for its patients would have been clearly covered by the convenience exception in sec_513 a of the code because the services were not limited to its patients the hospital had to establish that the services to visitors contributed importantly to its accomplishment of exempt purposes to establish that the activity was not an unrelated_trade_or_business to determine that allowing other consortium members to use the parking facility is related to m’s exempt purposes m must similarly establish that this activity contributes importantly to the accomplishment of its exempt purposes m ts structurally related to n and several other members of b through interlocking boards of in addition m along with n o p q and r share an educational mission and have this results in many faculty trustees agreed to share resources through the consortium structure of b students and staff participating in activities on more than one campus allowing free access to m‘s campus for faculty students and staff of these associated institutions is essential for m to satisfy its educational_purposes the provision of parking facilities to the faculty students and staff of consortium members will enable them to park safely while teaching working or attending classes at m operating a medical school without such a parking facility m could not operate at maximum providing convenient parking facilities thus contributes importantly to m’s exempt_purpose of effectiveness accordingly we rule that operating the parking deck for m’s faculty students and staff as well as the faculty students and staff of consortium members will not constitute unrelated_trade_or_business within the meaning of sec_513 in addition we rule that the operation of the parking facility in the manner described will not jeopardize m's exempt status under sec_501 c of the code as long as m continues to operate as a school within the meaning of sec_170 ah ii of the code this ruling is directed only to the organization that requested sec_6110 k of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely bereta v bow’ gerald v sack chief exempt_organizations technical branch
